UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2454


GILDAS LUCIEN KOYANBGO MODEBA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-513-586)


Argued:   October 25, 2005               Decided:   February 23, 2006


Before WILKINS, Chief Judge, and WILKINSON and GREGORY, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Marc Seguinot, THE HELEIN LAW GROUP, L.L.P., McLean,
Virginia, for Petitioner.    Luis Enrique Perez, UNITED STATES
DEPARTMENT   OF  JUSTICE, Office   of   Immigration  Litigation,
Washington, D.C., for Respondent.   ON BRIEF: Peter D. Keisler,
Assistant Attorney General, Civil Division, M. Jocelyn Lopez
Wright, Assistant Director, Civil Division, Curtis C. Pett, Tax
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gildas Lucien Koyanbgo Modeba petitions for review of an

order of the Board of Immigration Appeals (the Board) denying his

motion to reopen his asylum proceedings.     Finding no error, we

affirm.


                                I.

     Modeba, a citizen and native of the Central African Republic

(CAR), entered the United States in July 1999 on a nonimmigrant B-2

“visitor for pleasure” visa.   This visa allowed him to remain in

the United States until January 23, 2000.    In August 2001, more

than one year after his visa expired, Modeba filed an application

for asylum, see 8 U.S.C.A. § 1158 (West 1999 & Supp. 2005),

withholding of removal, see 8 U.S.C.A. § 1231(b)(3) (West 1999),

and withholding of removal under the United Nations Convention

Against Torture, see United Nations Convention Against Torture and

Other Cruel, Inhuman or Degrading Treatment or Punishment, Dec. 10,

1984, 23 I.L.M. 1027, 1465 U.N.T.S. 85.

     The immigration judge (IJ) who reviewed Modeba’s application

denied it as untimely, see 8 U.S.C.A. § 1158(a)(2)(B), rejecting

Modeba’s argument that he properly delayed filing the application

with hope that the conditions in CAR would improve, see id.

§ 1158(a)(2)(D).   The IJ alternatively held that even if Modeba’s

asylum application had been timely filed, it would have been denied

on the merits.   The IJ pointed to numerous inconsistencies in the

                                 2
record, including discrepancies between Modeba’s testimony and that

of his brother, Mermoz, regarding key dates, differences between

Modeba’s and Mermoz’s birth certificates, and the failure to

notarize a letter from Modeba’s mother informing him of an attempt

on his father’s life and urging him to seek asylum in the United

States.    The IJ also determined that Modeba did not prove that he

suffered from past persecution or had a well-founded fear of future

persecution.     The Board affirmed the decision of the IJ without

opinion.

      Instead of filing a petition for review, Modeba moved to

reopen the proceedings for consideration of new evidence.*            The new

evidence submitted by Modeba primarily responded to the IJ’s

criticism of the evidence presented at the asylum hearing.             Among

the   items   Modeba   submitted   were   the   results   of   DNA   analysis

establishing a familial relationship between himself, Mermoz, and

his mother; letters from the embassy of CAR authenticating his and

Mermoz’s birth certificates; and a notarized affidavit from his

mother attesting to the authenticity of her earlier letter to

Modeba and clarifying the family’s relationship with the former and

current CAR governments.     Modeba also submitted his own affidavit,

attesting that his nervousness and young age were responsible for

the inconsistencies in his prior testimony.         Last, Modeba offered


      *
      This petition for review is from the order denying the motion
to reopen. The denial of Modeba’s asylum application is not before
us.

                                     3
a Department of State country report for CAR and a report from the

United Nations High Commission for Refugees in support of his claim

that conditions within CAR were deteriorating.

     The Board denied the motion to reopen after determining that

the evidence Modeba offered could have been presented at his asylum

hearing.     In particular, the Board indicated that Modeba was on

notice that these documents were vital because “identity ... is

always an issue in a claim for asylum and [Modeba] could have

presented the authenticated documents at the prior proceeding.”

J.A. 162-63.      The Board also determined that even if the new

evidence were admitted it would not change the result because the

evidence failed to resolve all the “inconsistencies in the record.”

Id. at 163.


                                   II.

     In light of the “strong public interest” in the finality of

administrative decisions, a petitioner seeking to reopen his asylum

case faces a substantial hurdle.         M.A. v. INS, 899 F.2d 304, 309

(4th Cir. 1990) (en banc) (internal quotation marks omitted).          To

prevail on a motion to reopen, the movant must present evidence

that is both material to his application and that was not capable

of   being    discovered   or   presented    at   his   initial   hearing.

See 8 C.F.R. § 1003.2(c)(1) (2005).         The Board must then decide

whether the newly presented evidence warrants reopening, not the

merits of the underlying claim.           See M.A., 899 F.2d at 307.

                                    4
“Because the immigration statutes do not contemplate reopening” and

the applicable regulations “plainly disfavor motions to reopen,” a

denial of a motion to reopen “must be reviewed with extreme

deference.”   Id. at 308 (internal quotation marks omitted).

     Our scope of review in this case is thus quite limited.

Regardless of how dire conditions in CAR may be and how much

persecution Modeba may face if he returns there, the only question

we may consider is whether Modeba has shown that the Board abused

its discretion in concluding that he had not presented evidence

that was not available and could not have been presented in the

prior proceeding.   Modeba cannot carry this burden.     While the

evidence he provided is clearly material, he did not establish that

this evidence was unavailable and not capable of being discovered

or presented at his asylum hearing.   We therefore affirm.



                                                             AFFIRMED




                                 5